Case 18-13774-mdc             Doc 938       Filed 02/18/20 Entered 02/18/20 09:35:58                        Desc Main
                                           Document      Page 1 of 3

                           DUNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re:                                                          :        Chapter 7
                                                                 :
 WORLEY & OBETZ, INC., et al.,1                                  :        Case No. 18-13774 (MDC)
                                                                 :        (Jointly Administered)
                                                                 :
                                                                 :        Adv. Case Nos.: 18-00235/19-00157
                            Debtors.                             :
                                                                 :

                   AGENDA OF MATTERS SCHEDULED FOR HEARING ON
                           FEBRUARY 19, 2020 AT 12:30 P.M.

                                       MATTERS GOING FORWARD
                                           (Case No. 18-00235)

 1. Motion for an Order Approving Settlement Agreement by and among the Chapter 7 Trustee,
    Jeffrey B. Lyons, and Michele Goodin [A.D.I. 195; Filed on February 13, 2020]

     Objection Deadline:             Any objections or responses may be presented at or before the
                                     hearing.

     Responses Received:

          A.       Informal comments to proposed Order by counsel for Ms. Goodin.

     Related Documents:

          A.       Motion for Order Scheduling Expedited Hearing and Shortening Time Period for
                   Notice of Hearing on the Motion [A.D.N. 196; Filed on February 13, 2020]

          B.       Order Setting Expedited Hearing and Shortening Time Period for Notice of
                   Hearing on the Chapter 7 Trustee’s Motion for an Order Approving Settlement
                   Agreement by and among the Chapter 7 Trustee, Jeffrey B. Lyons, and Michele
                   Goodin [A.D.N. 197; Filed on February 14, 2020]

     Status:       The Motion is going forward.




 1
   The Debtors is these cases, along with the last four digits of their federal tax identification numbers are (i) Worley
 & Obetz, Inc. (6576) (Case No. 18-13774-REF); (ii) Americomfort, Inc. (7605) (Case No. 18-13775-REF); (iii)
 RPHAC, Inc. (9625) (Case No. 18-13776-REF); (iv) Amerigreen Energy, Inc. (6284) (Case No. 18-13777-REF); (v)
 Advance Air, Inc. (8111) (Case No. 18-13778-REF); (vi) Amerigreen Energy Brokers, LLC (2358) (Case No. 18-
 13779-REF); (vii) Amerigreen Electricity, LLC (8977) (Case No. 18-13780-REF); (viii) Amerigreen Hedging
 Services, LLC (8549) (Case No. 18-13781-REF); (ix) Amerigreen Lubricants, LLC (7489) (Case No. 18-13782-REF);
 (x) Amerigreen Natural Gas, LLC (3222) (Case No. 18-13783-REF); and (xi) Amerigreen Propane, LLC (Case No.
 18-13784-REF).

 107826724.v3
Case 18-13774-mdc           Doc 938    Filed 02/18/20 Entered 02/18/20 09:35:58         Desc Main
                                      Document      Page 2 of 3


          UNCONTESTED MATTERS UNDER CERTIFICATE OF NO RESPONSE
                            (Case No. 19-00157)

 2. Motion of Chapter 7 Trustee for an Order Approving Stipulation by and between the Chapter
    7 Trustee and International Petroleum Traders, LLC [A.D.N. 13; Filed on January 22, 2020]

      Objection Deadline:       February 12, 2020

      Responses Received:       None

      Related Documents:

         A.     Certificate of No Response [A.D.N. 15; Filed on February 13, 2020]

      Status:   Pending entry of Order.


                                      CONTINUED MATTERS
                                        (Case No. 18-00235)

 3.      Motion of Jeffrey B. Lyons and Julie Lyons for Entry of an Order Determining that a
         Directors and Officers Liability Insurance Policy is Not Property of the Bankruptcy Estate
         or, in the Alternative, for Relief from the Automatic Stay, to Allow Advancement and
         Payment of Defense Costs from Directors and Officers Liability Insurance Policy [A.D.N.
         122; Filed on May 17, 2019]

         Objection Deadline: May 31, 2019 by 4:00 p.m.

         Responses Received:

                A.     Chapter 7 Trustee’s Objection to Motion of Jeffrey B. Lyons and Julie Lyons
                       for Entry of an Order Determining that a Directors and Officers Liability
                       Insurance Policy is not Property of the Bankruptcy Estate or, in the
                       Alternative, Motion for Relief from Stay, to allow Advancement and
                       Payment of Defense Costs from Directors and Officers Liability Insurance
                       Policy [A.D.N. 126; Filed on May 31, 2019]

                B.     Chapter 7 Trustee’s Renewed Objection to Motion of Jeffrey B. Lyons and
                       Julie Lyons for Entry of an Order Determining that a Directors and Officers
                       Liability Insurance Policy is not Property of the Bankruptcy Estate or, in
                       the Alternative, Motion for Relief from Stay, to allow Advancement and
                       Payment of Defense Costs from Directors and Officers Liability Insurance
                       Policy [A.D.N. 191; Filed on January 24, 2020]

                       Response Deadline: February 12, 2020 by 4:00 p.m.; extended to February
                       14 by 4:00 p.m. for personal counsel to Jeffrey B. Lyons and Julie Lyons
                       only.

                                                 2
 107826724.v3
Case 18-13774-mdc        Doc 938     Filed 02/18/20 Entered 02/18/20 09:35:58           Desc Main
                                    Document      Page 3 of 3

                   C.   Defendant Judith A. Avilez’ Reply to the Chapter 7 Trustee’s Renewed
                        Objection to Motion of Jeffrey B. Lyons and Julie Lyons for Entry of an
                        Order Determining that a Directors and Officers Liability Insurance Policy
                        is not Property of the Bankruptcy Estate or, in the Alternative, Motion for
                        Relief from Stay, to allow Advancement and Payment of Defense Costs from
                        Directors and Officers Liability Insurance Policy [A.D.N. 193; Filed on
                        February 12, 2019]

                   D.   Movant’s Response to the Trustee’s Renewed Objection to Motion of Jeffrey
                        B. Lyons and Julie Lyons for Entry of an Order Determining that a
                        Directors and Officers Liability Insurance Policy is not Property of the
                        Bankruptcy Estate or, in the Alternative, Motion for Relief from Stay, to
                        allow Advancement and Payment of Defense Costs from Directors and
                        Officers Liability Insurance Policy [A.D.N. 199; Filed on February 14,
                        2019]

         Related Documents:

                   A.   Order Approving Stipulation Between the Chapter 7 Trustee, Jeffrey B.
                        Lyons, Julie Lyons, Robert Seth Obetz, Melissa Obetz, Robert W. Obetz, Jr..
                        Marjorie S. Obetz, Molly S. Obetz, Samuel J. Obetz, Travelers Casualty and
                        Surety Company of American and United States Liability Insurance
                        Company Regarding Directors and Officers Insurance Policy [A.D.N. 177;
                        Entered on October 10, 2019]

         Status:        Hearing continued for 30 days to March 18, 2020.




                                              Respectfully submitted,

                                              FOX ROTHSCHILD LLP

                                              By: /s/ Jesse M. Harris
                                              Jesse M. Harris, Esquire
                                              2000 Market Street, Twentieth Floor
                                              Philadelphia, PA 19103-3291
                                              Phone (215) 299-2000/Fax (215) 299-2150
 Dated: February 18, 2020                     Counsel for Christine C. Shubert,
                                              Chapter 7 Trustee for the Debtors




                                                 3
 107826724.v3
